IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50447
                        Conference Calendar


FLETCHER STEEL,

                                         Plaintiff-Appellant,

versus

TEXAS COURT OF CRIMINAL APPEALS,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-00-CV-1418
                        --------------------
                          October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Fletcher Steel, pro se prisoner # 588829A, appeals the

district court’s dismissal of his petition for writ of mandamus,

by which Steel sought an order directing the Texas Court of

Criminal Appeals to consider his third state postconviction

application.   The district court’s determination that it had no

authority to issue a writ of mandamus was correct.     See Moye v.

Clerk, DeKalb Co. Super. Ct., 474 F.2d 1275, 1276 (5th Cir.

1973).   Steel’s appeal presents no issue of arguable merit and

is, therefore, dismissed as frivolous.   See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No.
                          -2-

DISMISSED AS FRIVOLOUS.